 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   BOARD OF TRUSTEES OF THE
     PAINTERS AND FLOORCOVERERS                            Case No.: 2:19-cv-00075-RFB-NJK
11   JOINT COMMITTEE, et al.,
                                                                          Order
12          Plaintiff(s),
                                                                     (Docket No. 18)
13   v.
14   PRACTICAL FLOORING, INC., et al.,
15          Defendant(s).
16         Pending before the Court is the parties’ stipulation to extend the deadline for Defendants
17 to respond to the complaint. Docket No. 18. The parties submit that they are actively engaged in
18 settlement negotiations and ask the Court to extend Defendants’ deadline to respond to April 15,
19 2019. Id. at 2. The Court specifically ordered that the parties request to extend this deadline must
20 address all relevant standards. Docket No. 16 at 1. The parties, however, fail to address excusable
21 neglect for their request to extend the deadline. See Local Rule IA 6-1.
22         Accordingly, the parties’ stipulation, Docket No. 18, is DENIED without prejudice. Any
23 request to extend the deadline must be filed no later than April 3, 2019, and must address all
24 relevant standards.
25         IT IS SO ORDERED.
26         Dated: April 1, 2019
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge

                                                    1
